On Petition for a Rehearing.
Elliott, C. J.
We have for the second time carefully investigated the questions in this case, and have found no reason to change our former opinion.
The question is whether the excluded evidence was competent; its weight and effect were matters for the jury. The evidence did tend to defeat the appellee’s claim of title, and was-competent. Nave v. Flack, 90 Ind. 205 (46 Am. R. 205); Harbor v. Morgan, 4 Ind. 158.
We do not think that there was any attempt to correct a description against a subsequent purchaser, for there are two-*169calls in the mortgage, the one correct, the other incorrect, and all that is done by the former opinion is to declare that in such a case it is proper to reject the incorrect and accept the correct description. The instrument of title was of record, and gave notice of the two descriptions, and thus put a purchaser upon inquiry as to the true one. It is not the case of an entirely erroneous description.
Filed Oct. 11, 1884.
The evidence offered should have been admitted, and this is the only point here involved.
Petition overruled.